Title: To James Madison from Josiah Meigs, 23 June 1815
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        23d. June 1815.
                    
                    The lands in the district West of pearl river, in the Mississippi Territory, and west of the basis meridian, being prepared for sale, and the receiver of public monies for that district having informed me that applications are daily made by persons to purchase, I have the honor to transmit herewith for your signature a proclamation authorising a public sale of those lands on the second Tuesday in October next. I have the honor to be &c.
                